Exhibit 99.1 M.D.C. HOLDINGS, INC. News Release M.D.C. HOLDINGS ANNOUNCES 2 DENVER, COLORADO, Tuesday, August 1, 2017. M.D.C. Holdings, Inc. (NYSE: MDC) announced results for the quarter ended June 30, 2017. 2017 Second Quarter Highlights and Comparisons to 2016 Second Quarter ● Net income up 26% to $33.9 million, or $0.64 per diluted share, from $26.9 million or $0.52 per diluted share* ● Home sale revenues up 13% to $647.6 million from $571.2 million ● Selling, general and administrative expenses as a percentage of home sale revenues (“SG&A rate”) improved 40 basis points from 11.3% to 10.9% ● Dollar value of net new orders of $710.6 million versus $722.5 million o Monthly sales absorption pace of 3.41 improved 2% ● Ending backlog dollar value up 4% to $1.68 billion from $1.61 billion ● Approved 3,342 lots for purchase in 44 communities ● Last twelve months return on equity improved 340 basis points to 9.3% *Per share amount for 2016 second quarter has been adjusted for the 5% stock dividend declared and paid in the 2016 fourth quarter. Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “We are pleased to announce our 2017 second quarter results, highlighted by a 26% year-over-year increase in our net income. For the second consecutive quarter, we realized a year-over-year improvement in our backlog conversion rate,which helped to drivea double-digit increase in home sale revenues and improved operating leverage. The improved backlog conversion rate was achieved basedonstabilizing build-to-orderconstruction cycle times, which decreased sequentially for the first time inalmost two years.” Mr. Mizel continued, “Income for both our homebuilding and financial services operations increased for the 2017 second quarter, driving a seventh consecutive quarter of improvement to our last twelve months return on equity, which expanded by 340 basis points year-over-year. We achieved this improvement without losing focus on the balance sheet, which features a unique combination of low leverage, carefully managed exposure to homebuilding assets, and liquidity of nearly $1.0 billion.” Mr. Mizel concluded, “With our returns rising, we have focused increasingly on sourcing new communities to drive future growth for our core homebuilding business. In the second quarter alone, we approved more than 3,300 lots for acquisition, far exceeding the activity for any other quarter in the past three years. Our acquisition activities have maintained a focus on affordability, given the success of our more affordable SeasonsTM product line, which is now selling in four states and accounted for just over 10% of total net new orders in the quarter. Overall, our outlook for the homebuilding industry remains positive, supported by a solid macroeconomic environment and favorable dynamics in the balance between housing supply and demand.” Homebuilding Home sale revenues for the 2017 second quarter increased 13% to $647.6 million, primarily driven by an 11% increase in deliveries, which was mostly the result of an 8% year-over-year increase in our homes in beginning backlog coupled with a 100 basis point improvement in our backlog conversion rate. For the 2017 second quarter, our gross margin from home sales percentage was 16.8%, a 40 basis point improvement from 16.4% in the prior year period. Our 2016 second quarter included $1.6 million, or 30 basis points, of inventory impairments while our 2017 second quarter included no such inventory impairments. Selling, general and administrative expenses for the 2017 second quarter were $70.7 million, up $6.3 million from $64.4 million for the same period in 2016 primarily due to increased compensation-related expenses driven by higher average headcount. Our SG&A rate improved by 40 basis points to 10.9% for the 2017 second quarter from 11.3% in the 2016 second quarter. This decrease in our SG&A rate was primarily the result of an increased ability to leverage our fixed overhead as a result of our increase in home sale revenues. The dollar value of net new orders for the 2017 second quarter decreased 2% year-over-year to $710.6 million, as a 4% decline in our average active community count was partly offset by a 2% increase in our monthly sales absorption pace. Our backlog value at the end of the 2017 second quarter was up 4% year-over-year to $1.68 billion. The improvement was due to both a 2% increase in the number of units in backlog and a 2% increase in the average selling price. The increase in the number of units in backlog was driven by strong sales activity during the past twelve months. Price increases implemented in the past twelve months drove the increase in average selling price, but the price increases were slightly offset by the lower selling price of our more affordable homes. Financial Services Income before taxes for our financial services operations for the 2017 second quarter was $11.7 million, a $2.7 million increase from $9.1 million in the 2016 second quarter. This improvement was due to increased profitability in our mortgage operations segment as a result of (1) year-over-year increases in the dollar value of loans locked, originated, and sold, and (2) higher gains on loans locked and originated. In addition, we realized higher income before taxes from ourother financial services subsidiaries as a result of the increase innew home deliveries. Income Taxes For the three months ended June 30, 2017 and 2016, we had effective income tax rates of 34.7% and 33.5%, respectively. The year-over-year increase in our effective tax rate was primarily the result of our estimate of the full year effective tax rate for 2016 including an estimate for energy credits whereas our estimate for the 2017 full year includes no such energy credit as the credit has not been approved by the U.S. Congress. About MDC M.D.C. Holdings, Inc. was founded in 1972. MDC's homebuilding subsidiaries, which operate under the name Richmond American Homes, have built and financed the American Dream for more than 190,000 homebuyers since 1977. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Northern Colorado, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Diego, Orange County, San Francisco Bay Area, Sacramento, Washington D.C., Baltimore, Orlando, Jacksonville, South Florida and Seattle. MDC's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. MDC’s stock is traded on the New York Stock Exchange under the symbol "MDC" For more information, visit www.mdcholdings.com . Forward-Looking Statements Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of MDC to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by MDC, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of MDC’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican Mortgage Corporation’s sale of mortgage loans (6) the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by MDC in its homebuilding operations; (9) the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns and natural disasters; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; (16) changes in energy prices; and (17) other factors over which MDC has little or no control. Additional information about the risks and uncertainties applicable to MDC's business is contained in MDC's Form 10-Q for the quarter ended June 30, 2017, which is scheduled to be filed with the Securities and Exchange Commission today. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. MDC undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. Contact: Kevin McCarty Vice President of Finance and Corporate Controller 1-866-424-3395 / (720) 977-3395 IR@mdch.com M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ 647,620 $ 571,195 $ 1,211,099 $ 965,615 Land sale revenues 1,351 316 1,598 2,640 Total home and land sale revenues 648,971 571,511 1,212,697 968,255 Home cost of sales ) Land cost of sales ) Inventory impairments - ) ) ) Total cost of sales ) Gross margin 108,692 93,859 198,415 158,914 Selling, general and administrative expenses ) Interest and other income 2,847 2,553 5,174 3,489 Other expense ) Other-than-temporary impairment of marketable securities (1 ) Homebuilding pretax income 40,163 31,406 65,514 40,062 Financial Services: Revenues 19,073 15,823 37,052 26,840 Expenses ) Interest and other income 1,238 772 2,217 1,613 Other-than-temporary impairment of marketable securities ) - ) - Financial services pretax income 11,731 9,052 22,740 14,669 Income before income taxes 51,894 40,458 88,254 54,731 Provision for income taxes ) Net income $ 33,871 $ 26,913 $ 56,120 $ 36,476 Other comprehensive income related to available for sale securities, net of tax 1,944 895 3,930 2,843 Comprehensive income $ 35,815 $ 27,808 $ 60,050 $ 39,319 Earnings per share: Basic $ 0.65 $ 0.52 $ 1.09 $ 0.71 Diluted $ 0.64 $ 0.52 $ 1.07 $ 0.71 Weighted average common shares outstanding Basic 51,514,309 51,293,917 51,428,079 51,281,643 Diluted 52,444,123 51,304,829 52,065,968 51,291,359 Dividends declared per share $ 0.25 $ 0.24 $ 0.50 $ 0.48 4 M.D.C HOLDINGS, INC. Consolidated Balance Sheets June 30, December 31, ASSETS (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Revolving credit facility Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 51,862,230 and 51,485,090 issued and outstanding at June 30, 2017 and December 31, 2016, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 5 M.D.C. HOLDINGS, INC. Consolidated Statement of Cash Flows Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ 33,871 $ 26,913 $ 56,120 $ 36,476 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock-based compensation expense 1,443 3,176 2,038 6,163 Depreciation and amortization 1,376 1,294 2,704 2,367 Inventory impairments - 1,600 4,850 1,600 Other-than-temporary impairment of marketable securities 81 288 182 719 Gain on sale of marketable securities ) Deferred income tax expense 6,813 6,085 10,033 7,873 Net changes in assets and liabilities: Restricted cash ) Trade and other receivables ) ) 5,419 ) Mortgage loans held-for-sale 2,090 ) 43,491 ) Housing completed or under construction ) Land and land under development 8,491 54,390 37,521 122,701 Prepaid expenses and other assets ) Accounts payable and accrued liabilities 774 23,751 8,845 19,517 Net cash provided by (used in) operating activities 27,001 ) 120,887 ) Investing Activities: Purchases of marketable securities ) Sales of marketable securities 6,467 30,165 11,450 50,765 Purchases of property and equipment ) Net cash provided by (used in) investing activities ) 19,048 ) 32,222 Financing Activities: Advances (payments) on mortgage repurchase facility, net ) 33,076 ) 4,686 Dividend payments ) Proceeds from exercise of stock options 5,697 - 7,304 - Net cash used in financing activities ) 20,824 ) ) Net increase (decrease) in cash and cash equivalents 17,914 32,771 55,067 ) Cash and cash equivalents: Beginning of period 320,062 138,535 282,909 180,988 End of period $ 337,976 $ 171,306 $ 337,976 $ 171,306 6 M.D.C. HOLDINGS, INC. Homebuilding Operational Data New Home Deliveries Three Months Ended June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 212 $ 68,943 $ 325.2 201 $ 60,976 $ 303.4 5 % 13 % 7 % California 210 131,746 627.4 192 117,985 614.5 9 % 12 % 2 % Nevada 215 75,687 352.0 148 51,834 350.2 45 % 46 % 1 % Washington 91 47,382 520.7 85 39,236 461.6 7 % 21 % 13 % West 728 323,758 444.7 626 270,031 431.4 16 % 20 % 3 % Colorado 414 203,141 490.7 353 172,100 487.5 17 % 18 % 1 % Utah 48 19,864 413.8 51 17,935 351.7 (6 )% 11 % 18 % Mountain 462 223,005 482.7 404 190,035 470.4 14 % 17 % 3 % Maryland 64 27,760 433.8 83 41,639 501.7 )% )% )% Virginia 53 32,365 610.7 75 38,623 515.0 )% )% 19 % Florida 105 40,732 387.9 84 30,867 367.5 25 % 32 % 6 % East 222 100,857 454.3 242 111,129 459.2 (8 )% (9 )% (1 )% Total 1,412 $ 647,620 $ 458.7 1,272 $ 571,195 $ 449.1 11 % 13 % 2 % Six Months Ended June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 400 $ 124,619 $ 311.5 361 $ 106,038 $ 293.7 11 % 18 % 6 % California 439 268,229 611.0 317 193,515 610.5 38 % 39 % 0 % Nevada 402 141,820 352.8 255 90,260 354.0 58 % 57 % (0 )% Washington 192 98,170 511.3 159 71,593 450.3 21 % 37 % 14 % West 1,433 632,838 441.6 1,092 461,406 422.5 31 % 37 % 5 % Colorado 750 363,328 484.4 602 293,675 487.8 25 % 24 % (1 )% Utah 81 32,568 402.1 90 32,510 361.2 )% 0 % 11 % Mountain 831 395,896 476.4 692 326,185 471.4 20 % 21 % 1 % Maryland 99 44,363 448.1 117 57,445 491.0 )% )% (9 )% Virginia 103 58,894 571.8 115 58,777 511.1 )% 0 % 12 % Florida 202 79,108 391.6 163 61,802 379.2 24 % 28 % 3 % East 404 182,365 451.4 395 178,024 450.7 2 % 2 % 0 % Total 2,668 $ 1,211,099 $ 453.9 2,179 $ 965,615 $ 443.1 22 % 25 % 2 % 7 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Net New Orders Three Months Ended June 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate (Dollars in thousands) Arizona 230 $ 75,049 $ 326.3 2.89 236 $ 70,699 $ 299.6 2.62 (3 )% 6 % 9 % 10 % California 234 143,208 612.0 4.59 308 177,934 577.7 5.33 )% )% 6 % )% Nevada 267 92,407 346.1 4.45 230 80,263 349.0 3.48 16 % 15 % (1 )% 28 % Washington 127 68,876 542.3 4.34 118 55,934 474.0 3.42 8 % 23 % 14 % 27 % West 858 379,540 442.4 3.90 892 384,830 431.4 3.59 (4 )% (1 )% 3 % 9 % Colorado 458 215,472 470.5 3.59 413 192,543 466.2 4.02 11 % 12 % 1 % )% Utah 67 29,046 433.5 3.19 77 28,057 364.4 3.21 )% 4 % 19 % (1 )% Mountain 525 244,518 465.7 3.54 490 220,600 450.2 3.87 7 % 11 % 3 % (9 )% Maryland 32 14,819 463.1 1.19 69 31,918 462.6 1.67 )% )% 0 % )% Virginia 63 32,790 520.5 4.20 73 36,892 505.4 2.95 )% )% 3 % 42 % Florida 120 38,940 324.5 2.05 122 48,236 395.4 2.32 (2 )% )% )% )% East 215 86,549 402.6 2.14 264 117,046 443.4 2.23 )% )% (9 )% (4 )% Total 1,598 $ 710,607 $ 444.7 3.41 1,646 $ 722,476 $ 438.9 3.34 (3 )% (2 )% 1 % 2 % Six Months Ended June 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate (Dollars in thousands) Arizona 446 $ 143,119 $ 320.9 2.86 459 $ 139,785 $ 304.5 2.49 (3 )% 2 % 5 % 15 % California 477 298,621 626.0 4.31 537 321,162 598.1 4.54 )% (7 )% 5 % (5 )% Nevada 562 192,898 343.2 4.65 459 160,074 348.7 3.57 22 % 21 % (2 )% 30 % Washington 266 144,368 542.7 4.14 242 116,073 479.6 3.17 10 % 24 % 13 % 31 % West 1,751 779,006 444.9 3.88 1,697 737,094 434.4 3.34 3 % 6 % 2 % 16 % Colorado 959 456,162 475.7 3.93 906 428,747 473.2 4.11 6 % 6 % 1 % (4 )% Utah 123 52,616 427.8 2.52 143 52,629 368.0 3.03 )% (0 )% 16 % )% Mountain 1,082 508,778 470.2 3.69 1,049 481,376 458.9 3.92 3 % 6 % 2 % (6 )% Maryland 83 37,189 448.1 1.49 158 74,068 468.8 2.09 )% )% (4 )% )% Virginia 127 67,229 529.4 3.61 158 81,036 512.9 3.07 )% )% 3 % 18 % Florida 251 91,117 363.0 2.20 230 96,279 418.6 2.42 9 % (5 )% )% (9 )% East 461 195,535 424.2 2.25 546 251,383 460.4 2.46 )% )% (8 )% (9 )% Total 3,294 $ 1,483,319 $ 450.3 3.47 3,292 $ 1,469,853 $ 446.5 3.30 0 % 1 % 1 % 5 % * Calculated as total net new orders in period ÷ average active communities during period ÷ number of months in period 8 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Active Subdivisions Average Active Subdivisions Average Active Subdivisions Active Subdivisions Three Months Ended Six Months Ended June 30, % June 30, % June 30, % Change Change Change Arizona 26 30 )% 27 30 )% 26 31 )% California 17 20 )% 17 19 )% 18 20 )% Nevada 18 22 )% 20 22 (9 )% 20 21 (5 )% Washington 9 10 )% 10 12 )% 11 13 )% West 70 82 )% 74 83 )% 75 85 )% Colorado 44 28 57 % 43 34 26 % 41 37 11 % Utah 6 8 )% 7 8 )% 8 8 0 % Mountain 50 36 39 % 50 42 19 % 49 45 9 % Maryland 9 13 )% 9 14 )% 9 13 )% Virginia 5 9 )% 5 8 )% 6 9 )% Florida 19 19 0 % 20 18 11 % 19 16 19 % East 33 41 )% 34 40 )% 34 38 )% Total 153 159 (4 )% 158 165 (4 )% 158 168 (6 )% Backlog At June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar
